 

Exhibit 10.46

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW
OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE
ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR
HYPOTHECATION IS EXEMPT FROM REGISTRATION.

WARRANT TO PURCHASE STOCK

 

Company:

EPIZYME, INC., a Delaware corporation (the “Company”)

Number of Shares:

2,500,000, subject to adjustment in accordance with Article 2 below

Class of Stock:

Common Stock of the Company, par value $0.0001 per share (the “Common Stock”)

Warrant Price:

$20.00 per share

Issue Date:

November 6, 2019

Expiration Date:

The 3rd anniversary of the Issue Date

Purchase Agreement:

This Warrant is issued in connection with the Purchase Agreement, dated as of
November 4, 2019, by and between the Company and RPI Finance Trust (as amended
from time to time, the “Purchase Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, including,
without limitation, the mutual promises contained in the Purchase Agreement, RPI
Finance Trust (“Royalty Pharma,” together with any registered holder from time
to time of this Warrant, “Holder”) is entitled to purchase the number of fully
paid and nonassessable shares of Common Stock (the “Shares”) at the Warrant
Price, all as set forth above and as adjusted pursuant to Article 2 of this
Warrant, subject to the provisions and upon the terms and conditions set forth
in this Warrant.

ARTICLE 1. EXERCISE.

1.1 Method of Exercise. Holder may exercise this Warrant in whole or in part by
delivering a duly executed Notice of Exercise in substantially the form attached
as Appendix 1 to the principal office of the Company.  Unless Holder is
exercising the conversion right set forth in Section 1.2, Holder shall also
deliver to the Company a check, wire transfer (to an account designated by the
Company), or other form of payment acceptable to the Company for the aggregate
Warrant Price for the Shares being purchased.

1

--------------------------------------------------------------------------------

 

1.2 Conversion Right. The Holder may, at its option, elect to exercise this
Warrant, in whole or in part and at any time or from time to time, on a cashless
basis, by surrendering this Warrant, and delivering a duly executed Notice of
Exercise in substantially the form attached as Appendix I, to the principal
office of the Company (such date, the “Cashless Exercise Date”).  In the event
of an exercise pursuant to this Section 1.2, the number of Shares issued to the
Holder shall be determined according to the following formula:

 

X =

Y(A-B)

 

 

 

A

 

 

 

Where:  

X=

the number of Shares that shall be issued to the

 

Holder;

 

 

 

 

Y=

the number of Shares for which this Warrant is being exercised (which shall
include both the number of Shares issued to the Holder and the number of Shares
subject to the portion of the Warrant being cancelled in payment of the Warrant
Price);

 

 

 

 

A=

the Fair Market Value (as defined below) of one share of Common Stock; and

 

 

 

 

B=

the Warrant Price then in effect.

 

The Fair Market Value per share of Common Stock shall be determined as follows:

(1) If the Common Stock is listed on a national securities exchange, the Fair
Market Value shall be deemed to be the closing price per share of Common Stock
on the Nasdaq Global Select Market or another nationally recognized trading
system as of the Business Day immediately preceding the Cashless Exercise
Date.  For the purpose of this Warrant, “Business Day” means any day other than
(i) a Saturday or Sunday or (ii) a day on which banking institutions located in
New York are permitted or required by applicable law or regulation to remain
closed.

(2) If the Common Stock is not listed on a national securities exchange, the
Fair Market Value shall be deemed to be the amount most recently determined by
the Board of Directors of the Company (the “Board”) to represent the fair market
value per share of the Common Stock (including without limitation a
determination for purposes of granting Common Stock options or issuing Common
Stock under any plan, agreement or arrangement with employees of the Company);
and, upon request of the Holder, the Board (or a representative thereof) shall,
as promptly as reasonably practicable but in any event not later than 10 days
after such request, notify the Holder of the Fair Market Value per share of
Common Stock and furnish the Holder with reasonable documentation of the Board’s
determination of such Fair Market Value.  Notwithstanding the foregoing, if the
Board has not made such a determination within the three-month period prior to
the Cashless Exercise Date, then (A) the Board shall make, and shall provide or
cause to be provided to the Registered Holder notice of, a determination of the
Fair Market Value per share of the Common Stock within 15 days of a request by
the Holder that it do so, and (B) the exercise of this Warrant pursuant to this
subsection 1.2 shall be delayed until such determination is made and notice
thereof is provided to the Holder.

2

--------------------------------------------------------------------------------

 

1.3 Delivery of Shares and New Warrant. Promptly after Holder exercises or
converts this Warrant and, if applicable, the Company receives payment of the
aggregate Warrant Price, the Company shall deliver to Holder (a) the acquired
Shares in book-entry form and (b) upon surrender of this Warrant, if this
Warrant has not been fully exercised or converted and has not expired, a new
Warrant exercisable for the number of shares of Common Stock remaining available
for purchase under this Warrant.

1.4 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation on surrender and cancellation of this Warrant, the Company shall
execute and deliver, in lieu of this Warrant, a new warrant of like tenor.

1.5 Treatment of Warrant Upon Acquisition of Company.

1.5.1 “Acquisition”.  For the purpose of this Warrant, “Acquisition” means (i)
any sale, license, or other disposition of all or substantially all of the
assets of the Company, or (ii) any reorganization, consolidation, merger or
other business combination (either in one transaction or a series of related
transactions) with another person or group of persons whereby such other person
or group acquires more than 50% of the outstanding shares of Common Stock (not
including any shares of Common Stock held by the other person or other persons
making or party to, or associated or affiliated with the other persons making or
party to, such stock or share purchase agreement or other business combination).

1.5.2 Treatment of Warrant at Acquisition.

(a)Holder agrees that, in the event of an Acquisition under Section 1.5.1(ii)
and in which the consideration is cash, Marketable Securities (as defined
below), or a combination thereof, upon the written request of the Company,
either (i) Holder shall exercise its conversion or purchase right under this
Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Acquisition or (ii) if Holder elects not to exercise the
Warrant, this Warrant will expire upon the consummation of such
Acquisition.  The Company shall provide the Holder with written notice of its
request relating to the foregoing (together with such reasonable information as
the Holder may request in connection with such contemplated Acquisition giving
rise to such notice), which is to be delivered to Holder not less than ten
(10) Business Days prior to the closing of the proposed Acquisition.

(b)Holder agrees that, in the event of an Acquisition under Section 1.5.1(i) to
a third party that is not an Affiliate (as defined below) of the Company (a
“True Asset Sale”), upon the written request of the Company, either (i) Holder
shall exercise its conversion or purchase right under this Warrant and such
exercise will be deemed effective immediately prior to the consummation of such
Acquisition or (ii) if Holder elects not to exercise the Warrant, this Warrant
will continue in full force and effect.  The Company shall provide Holder with
written notice of its request relating to the foregoing (together with such
reasonable information as Holder may request in connection with such
contemplated Acquisition giving rise to such notice), which is to be delivered
to Holder not less than ten (10) Business Days prior to the closing of the
proposed Acquisition.

3

--------------------------------------------------------------------------------

 

(c)Upon the closing of any Acquisition other than those particularly described
in subsections (a) and (b) above, the successor entity shall assume this
Warrant, and shall succeed to, and be substituted for (so that from and after
the date of such Acquisition, the provisions of this Warrant referring to the
“Company” shall refer instead to the successor entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Warrant with the same effect as if such successor entity had
been named as the Company herein.  Upon the closing of such an Acquisition in
which the Common Stock is converted into or exchanged for securities, cash or
other property, this Warrant shall be exercisable for, in lieu of the Shares,
the kind and amount of securities, cash, and property the Holder would have been
entitled to receive pursuant to such Acquisition if such Holder had executed
this Warrant immediately prior to such Acquisition.  In any such case,
appropriate adjustment (as determined in good faith by the Board) shall be made
in the application of the provisions set forth herein with respect to the rights
and interests thereafter of the Holder, to the end that the provisions set forth
in this Section shall thereafter be applicable, as nearly as reasonably may be,
in relation to any securities, cash or other property thereafter deliverable
upon exercise of this Warrant.  

(d)As used herein (x) “Affiliate” shall mean any person or entity that owns or
controls directly or indirectly ten percent (10%) or more of the Common Stock,
any person or entity that controls or is controlled by or is under common
control with such persons or entities, and each of such person’s or entity’s
officers, directors, joint venturers or partners, as applicable; and
(y) “Marketable Securities” shall mean securities meeting all of the following
requirements: (i) the issuer thereof is then subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and is then current in its filing of all
required reports and other information under the Securities Act and the Exchange
Act; (ii) the class and series of shares or other security of the issuer that
would be received by Holder in connection with the Acquisition were Holder to
exercise or convert this Warrant on or prior to the closing thereof is then
traded on a national securities exchange or over-the-counter market;
(iii) Holder would not be restricted by contract or by applicable federal or
state securities laws from publicly re-selling, within six (6) months following
the closing of such Acquisition, all of the issuer’s shares and/or other
securities that would be received by Holder in such Acquisition were Holder to
convert this Warrant pursuant to Section 1.2 above in full on or prior to the
closing of such Acquisition; and (iv) the issuer has a market capitalization, as
of the date immediately prior to and on the closing of such Acquisition of at
least $1,000,000,000.

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a dividend on
its Common Stock payable in shares of Common Stock, or other securities of the
Company, then upon exercise of this Warrant, for each Share acquired, Holder
shall receive, without cost to Holder, the total number and kind of securities
to which Holder would have been entitled had Holder owned the Shares of record
as of the date the dividend occurred.  If the Company subdivides the shares of
Common Stock by reclassification or otherwise into a greater number of shares,
the number of Shares purchasable hereunder shall be proportionately increased
and the Warrant Price shall be proportionately decreased.  If the outstanding
shares of Common Stock are combined or consolidated, by reclassification or
otherwise, into a lesser number of shares, the Warrant Price shall be
proportionately increased and the number of Shares shall be proportionately
decreased.  Any adjustment made pursuant to the first sentence of this paragraph
shall become effective immediately after the record date for the determination
of stockholders entitled to receive such dividend, and any adjustment pursuant
to the second and third sentences of this paragraph shall become effective
immediately after the effective date of such subdivision,  combination or
reclassification.

4

--------------------------------------------------------------------------------

 

 

2.2 Reclassification, Exchange, Combinations or Substitution. Upon any changes
in the Common Stock by reason of recapitalizations, reclassifications,
exchanges, substitutions, combinations, reorganizations, liquidations or similar
transactions, or other event that results in a change of the number and/or class
of the securities issuable upon exercise or conversion of this Warrant (other
than in connection with an Acquisition), Holder shall be entitled to receive,
upon exercise or conversion of this Warrant, the number and kind of securities
and property that Holder would have received for the Shares if this Warrant had
been exercised immediately before such event.  The Company or its successor
shall promptly issue to Holder an amendment to this Warrant setting forth the
number and kind of such new securities or other property issuable upon exercise
or conversion of this Warrant as a result of such reclassification, exchange,
substitution or other event that results in a change of the number and/or class
of securities issuable upon exercise or conversion of this Warrant.  The
amendment to this Warrant shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this Article
2 including, without limitation, adjustments to the Warrant Price and to the
number of securities or property issuable upon exercise of the new Warrant.  The
provisions of this Section 2.2 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other events.

2.3 No Impairment. The Company shall not, by amendment of its Certificate of
Incorporation or other organizational documents or through a reorganization,
transfer of assets, consolidation, merger, dissolution, issuance, or sale of its
securities or any other voluntary action, avoid or seek to avoid the observance
or performance of any of the terms to be observed or performed under this
Warrant by the Company, but shall at all times in good faith assist in carrying
out of all the provisions of this Article 2 and in taking all such action as may
be necessary or appropriate to protect Holder’s rights under this Section
against impairment.

2.4 Fractional Shares. No fractional Shares shall be issuable upon exercise or
conversion of this Warrant and the number of Shares to be issued shall be
rounded down to the nearest whole Share.  If a fractional share interest arises
upon any exercise or conversion of the Warrant, the Company shall eliminate such
fractional share interest by paying Holder the amount computed by multiplying
the fractional interest by the fair market value of a full Share.

2.5 Certificate as to Adjustments.  Upon each adjustment of the Warrant Price,
the Company shall promptly notify Holder in writing, and, at the Company’s
expense, promptly compute such adjustment, and furnish Holder with a certificate
of its Chief Financial Officer setting forth such adjustment and the facts upon
which such adjustment is based.  The Company shall, upon written request,
furnish Holder a certificate setting forth the Warrant Price in effect upon the
date thereof and the series of adjustments leading to such Warrant Price.

ARTICLE 3. REPRESENTATIONS AND COVENANTS OF THE COMPANY.

3.1 Representations and Warranties. The Company represents and warrants and
covenants to Holder as follows: All Shares which may be issued upon the exercise
of the purchase right represented by this Warrant, shall, upon issuance, be duly
authorized, validly issued, fully paid and nonassessable, and free of any liens
and restrictions on transfer except for restrictions on transfer provided for
herein or under applicable federal and state securities laws.

5

--------------------------------------------------------------------------------

 

3.2 Notice of Certain Events. If the Company proposes at any time (a) to declare
any dividend or distribution upon any of its stock, whether in cash, property,
stock, or other securities and whether or not a regular cash dividend; (b) to
effect any reclassification or recapitalization of any of its stock; (c) to
merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up, then, in connection with each such event, the Company shall
give Holder: (1) at least 10 Business Days prior written notice of the date on
which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of Common Stock will be
entitled thereto) or for determining rights to vote, if any, in respect of the
matters referred to in (a) above; and (2) in the case of the matters referred to
in (b) and (c) above at least 10 Business Days prior written notice of the date
when the same will take place (and specifying the date on which the holders of
common stock will be entitled to exchange their common stock for securities or
other property deliverable upon the occurrence of such event).  In
addition,  the Company shall give Holder notice within one Business Day of
receipt by the Company of a delisting determination letter from the national
securities exchange on which the Company’s Common Stock is then
traded.  Notwithstanding the foregoing, the failure to deliver such notice or
any defect therein shall not affect the validity of the corporate action
required to be described in such notice.  

3.4 No Shareholder Rights. Except as provided in this Warrant, the Holder will
not have any rights as a shareholder of the Company until the exercise of this
Warrant.

ARTICLE 4. REPRESENTATIONS, WARRANTIES OF THE HOLDER. The Holder represents and
warrants to the Company as follows:

4.1 Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by the Holder will be acquired for investment for
the Holder’s account, not as a nominee or agent, and not with a view to the
public resale or distribution within the meaning of the Securities Act.  Holder
also represents that the Holder has not been formed for the specific purpose of
acquiring this Warrant or the Shares.

4.2 Disclosure of Information.  The Holder has received or has had full access
to all the information about the Company it considers necessary or appropriate
to make an informed investment decision with respect to the acquisition of this
Warrant and its underlying securities.  The Holder further has had a full
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of this Warrant and its underlying
securities and to obtain additional information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to the Holder or to which
the Holder has access.

4.3 Investment Experience.  The Holder understands that the purchase of this
Warrant and its underlying securities involves substantial risk.  The Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that the Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that the Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables the Holder to be aware of the character,
business acumen and financial circumstances of such persons.

 

6

--------------------------------------------------------------------------------

 

4.4 Accredited Investor Status. The Holder is an “accredited investor” within
the meaning of Regulation D promulgated under the Securities Act.

4.5 The Securities Act. The Holder understands that this Warrant and the Shares
issuable upon exercise or conversion hereof have not been registered under the
Securities Act in reliance upon a specific exemption therefrom, which exemption
depends upon, among other things, the bona fide nature of the Holder’s
investment intent as expressed herein. The Holder understands that this Warrant
and the Shares issued upon any exercise or conversion hereof must be held
indefinitely unless subsequently registered under the Securities Act and
qualified under applicable state securities laws, or unless exemption from such
registration and qualification are otherwise available.

ARTICLE 5. MISCELLANEOUS.

5.1 Term. This Warrant is exercisable in whole or in part at any time and from
time to time on or before the Expiration Date.

5.2 Legends. This Warrant and the Shares shall be imprinted with a legend in
substantially the following form:

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.

5.3 Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant may not be transferred or assigned in
whole or in part without compliance with applicable federal and state securities
laws by the transferor and the transferee (including, without limitation, the
delivery of investment representation letters and legal opinions reasonably
satisfactory to the Company, as reasonably requested by the Company).  The
Company shall not require Holder to provide an opinion of counsel if the
transfer is to any “affiliate” (as such term is defined in Regulation D
promulgated under the Securities Act) of Holder, provided that any such
transferee is an “accredited investor” as defined in Regulation D promulgated
under the Securities Act.  Additionally, the Company shall also not require an
opinion of counsel if there is no material question as to the availability of
current information as referenced in Rule 144(c), Holder represents that it has
complied with Rule 144(d) and (e) in reasonable detail, the selling broker
represents that it has complied with Rule 144(f), and the Company is provided
with a copy of Holder’s notice of proposed sale.

7

--------------------------------------------------------------------------------

 

5.4 Transfer Procedure. Royalty Pharma (and any Royalty Pharma Affiliate to
which all or part of this Warrant is transferred pursuant to this Section 5.4)
may transfer all or part of this Warrant to one or more of its affiliates
subject to compliance, and in accordance, with Section 5.3 (each, a “Royalty
Pharma Affiliate”) by execution of an Assignment substantially in the form of
Appendix 2.  Subject to the provisions of Section 5.3, any Holder may transfer
all or part of this Warrant or the Shares issuable upon exercise of this Warrant
to any transferee, provided, however, in connection with any such transfer, (i)
such transferee agrees in writing to be bound by the terms of this Warrant (ii)
Royalty Pharma, the Royalty Pharma Affiliate(s) or any subsequent Holder will
give the Company written notice of the portion of the Warrant being transferred
with the name, address and taxpayer identification number of the transferee and
(iii) the transferor will surrender this Warrant to the Company for reissuance
to the transferee(s) (and the transferor if applicable).

5.5 Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may (or on the first business day after transmission by
facsimile) be, in writing by the Company or such Holder from time to
time.  Effective upon receipt of the fully executed Warrant and the initial
transfer described in Section 5.4 above, all notices to the Holder shall be
addressed as follows until the Company receives notice of a change of address in
connection with a transfer or otherwise:

 

RPI Finance Trust
c/o Wilmington Trust Company
Rodney Square North
1100  North Market Street
Wilmington, Delaware 19890-0001

Attention:  Corporate Trust Administration

Facsimile:  (302) 636-4140

 

with a copy to:

RP Management, LLC
110 E. 59th Street, Suite 3300
New York, New York 10022

Attention:  George Lloyd
E-mail: glloyd@royaltypharma.com
Facsimile:  (212) 883-2280

 

with another copy to:

 

Goodwin Procter LLP
100 Northern Avenue
Boston, Massachusetts 02210
Attention:  Arthur R. McGivern

E-mail: amcgivern@goodwinlaw.com

Facsimile:  (617) 523-1231

 

8

--------------------------------------------------------------------------------

 

Notice to the Company shall be addressed as follows until the Holder receives
notice of a change in address:

Epizyme, Inc.
400 Technology Square, Cambridge, MA 02139
Attention:  ____________
Telephone: (___) ___-____

Email:

 

with a copy to:

 

WilmerHale
60 State Street

Boston, MA  02109

Attn:  Stuart Falber
Telephone:  (617) 526-6000
Facsimile: (617) 526-5000

Email:  stuart.falber@wilmerhale.com

 

5.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated (either generally or in a particular instance and either
retroactively or prospectively) only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.

5.7 Attorneys’ Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys’ fees.

5.8 Automatic Conversion upon Expiration. In the event that, upon the Expiration
Date, the fair market value of one Share (or other security issuable upon the
exercise hereof) as determined in accordance with Section 1.2 above is greater
than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be converted pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised or converted, and the Company shall promptly
deliver in book-entry form the Shares (or such other securities) issued upon
such conversion to the Holder.

5.9 Trustee Capacity of Wilmington Trust Company. Notwithstanding anything
contained herein to the contrary, it is expressly understood and agreed by the
parties hereto that (i) this Warrant is executed and delivered by Wilmington
Trust Company, not individually or personally but solely in its trustee
capacity, in the exercise of the powers and authority conferred and vested in it
under the trust deed of Royalty Pharma, (ii) each of the representations,
undertakings and agreements herein made on the part of Royalty Pharma is made
and intended not as a personal representation, undertaking and agreement by
Wilmington Trust Company but is made and intended for the purpose of binding
only Royalty Pharma and (iii) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
Royalty Pharma or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by Royalty Pharma under
this Warrant or any related documents.

9

--------------------------------------------------------------------------------

 

 

5.10 Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.

5.11 Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
principles regarding conflicts of law.

 

 

[Balance of Page Intentionally Left Blank]

10

--------------------------------------------------------------------------------

 

 

COMPANY:

 

EPIZYME, INC.

 

 

By:

/s/ Robert B. Bazemore

 

Name:   Robert B. Bazemore

 

Title:  Chief Executive Officer

 

 

HOLDER:

 

RPI FINANCE TRUST

 

 

By:

Wilmington Trust Company, not in its individual capacity but solely in its
capacity as owner trustee

 

 

By:

/s/ Cynthia L. Major

 

Name: Cynthia L. Major

 

Title: Officer

 

11

--------------------------------------------------------------------------------

 

APPENDIX 1

NOTICE OF EXERCISE

Holder elects to purchase             shares of the common stock of Epizyme,
Inc., par value $0.0001 per share (the “Common Stock”), pursuant to the terms of
the attached Warrant, and tenders payment of the purchase price of the shares in
full.

[or]

Holder elects to convert the attached Warrant into shares of Common Stock in the
manner specified in the Warrant. This conversion is exercised for             of
the Shares covered by the Warrant.

[Strike paragraph that does not apply.]

Please issue in book-entry form the shares of Common Stock in the name specified
below:

 

 

 

 

 

 

 

 

 

 

 

 

 

Holders Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Address)

 

 

 

By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Article 4 of the Warrant
as the date hereof.

 

HOLDER:

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

(Date):

 

 

 

12

--------------------------------------------------------------------------------

 

APPENDIX 2

ASSIGNMENT

For value received, Holder hereby sells, assigns and transfers unto

 

[Name:

  

[ROYALTY PHARMA TRANSFEREE]

 

 

Address:

  

 

 

 

 

 

 

Tax ID:

  

 

 

]

 

 

 

 

that certain Warrant to Purchase Stock issued by Epizyme, Inc. (the “Company”),
on [___], 2019 (the “Warrant”) together with all rights, title and interest
therein.

 

HOLDER:

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

By its execution below, and for the benefit of the Company, [ROYALTY PHARMA
TRANSFEREE] makes each of the representations and warranties set forth in
Article 4 of the Warrant and agrees to all other provisions of the Warrant as of
the date hereof.

 

[ROYALTY PHARMA TRANSFEREE]

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

13